DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 3/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 3/16/2022, with respect to office action dated 12/22/2021 have been fully considered and are persuasive.  The rejections of 12/22/2021 have been withdrawn. 

Reason for Allowance
Claims 1-3, 5 and 8 are allowed.  Claims 4, 6 and 7 are cancelled.
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensing integrated circuit comprising plurality of metal wire vertically stacked layers wherein plurality of metal sheets are disposed between a first metal wire layer and a second metal wire layer of the plurality of metal wire layers; a first via and a second via, configured to connect the first metal sheet and the first metal wire layer, a second metal sheet, located below the first metal sheet and disposed on a surface of the second metal wire layer facing the first metal wire layer; and a dielectric layer, disposed between the second metal sheet and the first metal sheet, wherein a temperature sensing signal enters the first metal sheet through the first via and leaves the first metal sheet through the second via for measuring the temperature of the integrated circuit; wherein an electrode material of a capacitor of the integrated circuit is the same as the material of the first metal sheet and the second metal sheet; wherein the sheet resistance of the first metal sheet is higher than the sheet resistances of the plurality of metal wire layers.

	The closest reasonable prior art reference is Ohkubo et al. (7,741,692) teaches a temperature sensing integrated circuit comprising plurality of metal wire vertically stacked layers.  However, Ohkubo does not teach a plurality of metal sheets, located below the first metal sheet and disposed on a surface of the second metal wire layer facing the first metal wire layer; and a dielectric layer, disposed between the second metal sheet and the first metal sheet, wherein an electrode material of a capacitor of the integrated circuit is the same as the material of the first metal sheet and the second metal sheet; wherein the sheet resistance of the first metal sheet is higher than the sheet resistances of the plurality of metal wire layers, and a material of the first metal sheet has a high rate of resistance variation with temperature.

	The secondary reference, Le Neel et al. (2014/0291677) teaches multiple sensor integrated circuit wherein a first metal sheet is disposed between a first metal wire layer and a second metal wire layer.  However, Le Neel does not teach a plurality of metal sheets, located below the first metal sheet and disposed on a surface of the second metal wire layer facing the first metal wire layer; and a dielectric layer, disposed between the second metal sheet and the first metal sheet, wherein an electrode material of a capacitor of the integrated circuit is the same as the material of the first metal sheet and the second metal sheet; wherein the sheet resistance of the first metal sheet is higher than the sheet resistances of the plurality of metal wire layers, and a material of the first metal sheet has a high rate of resistance variation with temperature.  Furthermore, duplication of Le Neel teaching would have been not obvious due to a dielectric layer.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature sensing integrated circuit comprising plurality of metal wire vertically stacked layers wherein plurality of metal sheets are disposed between a first metal wire layer and a second metal wire layer of the plurality of metal wire layers; a first via and a second via, configured to connect the first metal sheet and the first metal wire layer, a second metal sheet, located below the first metal sheet and disposed on a surface of the second metal wire layer facing the first metal wire layer; and a dielectric layer, disposed between the second metal sheet and the first metal sheet, wherein a temperature sensing signal enters the first metal sheet through the first via and leaves the first metal sheet through the second via for measuring the temperature of the integrated circuit; wherein an electrode material of a capacitor of the integrated circuit is the same as the material of the first metal sheet and the second metal sheet; wherein the sheet resistance of the first metal sheet is higher than the sheet resistances of the plurality of metal wire layers.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855